            Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


BRITTANIE MCGEE,

                   Plaintiff,
                                                    BLACKROCK, INC.’S ANSWER TO
       v.                                           COMPLAINT

BLACKROCK, INC.,                                    No. 1:21-cv-00757-VSB

                   Defendant.



       Defendant BlackRock, Inc. (“Defendant” or “BlackRock”), by its attorneys, Orrick,

Herrington & Sutcliffe LLP, for its Answer to the Complaint in the above-captioned matter,

responds as follows:

                       RESPONSE TO “PRELIMINARY STATEMENT”

       1.       BlackRock admits taking actions in 2020 to advance the firm’s efforts to promote

racial equity and inclusion. To the extent the allegations contained in paragraph 1 purport to

characterize written documents, those documents speak for themselves. BlackRock denies the

remaining allegations contained in paragraph 1.

       2.       To the extent the allegations contained in paragraph 2 purport to characterize

written documents, those documents speak for themselves. BlackRock denies the remaining

allegations contained in paragraph 2.

       3.       To the extent the allegations contained in paragraph 3 purport to characterize

written documents, those documents speak for themselves. BlackRock denies the remaining

allegations contained in paragraph 3.
            Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 2 of 22




       4.       BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegation in paragraph 4 regarding how certain employees “labeled” the firm.

BlackRock denies the remaining allegations contained in paragraph 4.

       5.       BlackRock admits that Martin Small, Head of BlackRock’s United States Wealth

Advisory (“USWA”) group, is a white male.           BlackRock denies the remaining allegations

contained in paragraph 5.

       6.       BlackRock denies the allegations contained in paragraph 6.

       7.       BlackRock denies the allegations contained in paragraph 7.

       8.       BlackRock denies the allegations contained in paragraph 8.

       9.       BlackRock denies the allegations contained in paragraph 9.

       10.      BlackRock admits that Plaintiff worked at BlackRock as a financial services

professional from 2014 to 2020. BlackRock denies the remaining allegations contained in

paragraph 10.

       11.      BlackRock denies the allegations contained in paragraph 11.

       12.      BlackRock denies the allegations contained in paragraph 12.

       13.      BlackRock denies the allegations contained in paragraph 13.

       14.      BlackRock admits that its HR representatives informed Plaintiff that they would

investigate her concerns. BlackRock denies the remaining allegations contained in paragraph 14.

       15.      BlackRock denies the allegations contained in paragraph 15.

       16.      BlackRock denies the allegations contained in paragraph 16.

       17.      BlackRock denies the allegations contained in paragraph 17.

       18.      Paragraph 18 contains a legal conclusion to which no answer or other response is

required. To the extent that a response is required, BlackRock admits that Plaintiff purports to




                                                2
          Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 3 of 22




“bring[] this action” pursuant to the statutes cited therein, but denies the remaining allegations in

paragraph 18.

                      RESPONSE TO “JURISDICTION AND VENUE”

       19.      Paragraph 19 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 19 is deemed

necessary, BlackRock admits that this Court has subject matter jurisdiction over this action.

       20.      Paragraph 20 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 20 is deemed

necessary, BlackRock admits that this Court has supplemental jurisdiction over Plaintiff’s state

and city claims.

       21.      Paragraph 21 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 21 is deemed

necessary, BlackRock admits that venue is proper.

       22.      BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 22.

                                  RESPONSE TO “PARTIES”

       23.      BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegation in paragraph 23 regarding Plaintiff’s residence. The remainder of paragraph

23 consists of a legal conclusion to which no answer or other response is required. To the extent

that a response to such allegations contained in paragraph 23 is deemed necessary, BlackRock

denies the remaining allegations contained in paragraph 23.

       24.      BlackRock admits the allegations contained in the first sentence of paragraph 24.

The remainder of paragraph 24 consists of a legal conclusion to which no answer or other response




                                                 3
          Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 4 of 22




is required. To the extent that a response to such allegations contained in paragraph 24 is deemed

necessary, BlackRock avers that Plaintiff was employed by BlackRock Investment Management,

LLC, which is wholly owned by BlackRock, Inc.

                        RESPONSE TO “FACTUAL ALLEGATIONS”

       25.     BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 25.

       26.     BlackRock admits that Plaintiff began her employment with BlackRock in

December 2014 reporting to Matt Koth, but denies that Plaintiff worked as an Associate at that

time. BlackRock denies knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in paragraph 26.

       27.     BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 27.

       28.     BlackRock denies the allegations contained in paragraph 28.

       29.     BlackRock denies the allegations contained in paragraph 29.

       30.     BlackRock denies the allegations contained in paragraph 30.

       31.     BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 31, except denies the allegation to the extent it

suggests that Plaintiff was not invited to any events prior to the fall of 2016.

       32.     BlackRock denies the allegations contained in paragraph 32.

       33.     BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 33.

       34.     BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 34.




                                                  4
          Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 5 of 22




       35.     BlackRock denies knowledge or information sufficient to form a belief as to

Plaintiff’s allegation in paragraph 35 that she “felt humiliated.” BlackRock denies the remaining

allegations contained in paragraph 35.

       36.     BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 36.

       37.     BlackRock denies the allegations contained in paragraph 37.

       38.     BlackRock admits that, in 2017, Plaintiff expressed an interest in working with the

alternative investment business to Scott Reeder. BlackRock denies the remaining allegations

contained in paragraph 38, except denies knowledge or information sufficient to form a belief as

to the truth of the allegations concerning Plaintiff’s alleged reasons for wanting to work with the

alternative investment business as alleged in paragraph 38.

       39.     BlackRock denies the allegations contained in paragraph 39, and avers that Reeder

agreed to begin including Plaintiff in the planning for the alternative business and by early 2018,

after she had transitioned her previous coverage area to another colleague, her full-time focus was

on the alternatives business.

       40.     BlackRock denies the allegations contained in paragraph 40.

       41.     BlackRock denies the allegations contained in paragraph 41 and avers that after

Plaintiff had transitioned her previous coverage area to another colleague, her full-time focus was

on the alternatives business within USWA.

       42.     BlackRock denies the allegations contained in paragraph 42 and avers that it did

not require any members of the alternative team, including Plaintiff, to perform two full-time roles.

BlackRock denies the remaining allegations contained in paragraph 42.

       43.     BlackRock denies the allegations contained in paragraph 43.




                                                 5
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 6 of 22




       44.      BlackRock denies the allegations contained in paragraph 44.

       45.      BlackRock admits the allegations in paragraph 45, except denies knowledge or

information sufficient to form a belief as to whether the meeting occurred on May 2, 2018.

       46.      BlackRock admits that Plaintiff discussed her concerns of perceived unfair

treatment with Sarah Hallac.       BlackRock denies the remaining allegations contained in

paragraph 46.

       47.      BlackRock admits that Sarah Hallac spoke to Robert Eaton after meeting with

Plaintiff. BlackRock denies the remaining allegations contained in paragraph 47.

       48.      BlackRock denies the allegations contained in paragraph 48.

       49.      BlackRock denies the allegations contained in paragraph 49.

       50.      BlackRock admits that Plaintiff received a mid-year performance review in the

middle of 2018, but denies Plaintiff’s characterization of the review as “stellar” and avers that

Plaintiff’s 2018 mid-year review contained several areas for improvement and further avers that

the document speaks for itself. BlackRock admits that Plaintiff earned an award for “most valuable

win” in 2018, but avers that multiple employees on an account team were recognized in

announcing the award.

       51.      BlackRock admits the allegations contained in paragraph 51.

       52.      BlackRock admits that Plaintiff addressed her work in the alternatives business

when discussing a possible promotion in 2018. BlackRock denies the remaining allegations

contained in paragraph 52.

       53.      BlackRock denies the allegations contained in paragraph 53. BlackRock avers that

Plaintiff had not progressed on the areas of improvement identified by her manager to support a

promotion effective in 2019.




                                                6
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 7 of 22




       54.      BlackRock denies the allegations contained in paragraph 54.

       55.      BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegation in paragraph 55 regarding what Plaintiff “understood” about the promotion

process. BlackRock further denies knowledge or information sufficient to form a belief as to the

truth of the allegation in paragraph 55 regarding Plaintiff feeling “[e]xhausted” or “excited” about

the promotion process. BlackRock denies the remaining allegations contained in paragraph 55.

       56.      BlackRock denies the allegations contained in paragraph 56.

       57.      BlackRock admits that Plaintiff did not receive a promotion effective in 2019.

       58.      BlackRock admits that Mike Valenti, a white male, was promoted in 2019.

BlackRock denies the remaining allegations contained in paragraph 58.

       59.      BlackRock denies the allegations contained in paragraph 59. BlackRock avers that

Plaintiff had not progressed on the areas of improvement identified by her manager to support a

promotion effective in 2019.

       60.      BlackRock admits that Plaintiff did not interview in 2018 for a promotion effective

in 2019 and avers that Plaintiff had not progressed on the areas of improvement identified by her

manager to support a promotion. BlackRock denies the remaining allegations contained in

paragraph 60.

       61.      BlackRock admits that, in 2018, Plaintiff asked Reeder why she was not promoted.

BlackRock denies the remaining allegations contained in paragraph 61.

       62.      BlackRock admits that, in 2018, Reeder did not recommend Plaintiff for a

promotion to the promotion committee and avers that Reeder decided that Plaintiff had not

progressed on the areas of improvement identified by him to support a promotion effective in 2019.




                                                 7
          Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 8 of 22




       63.      BlackRock admits that Plaintiff asked Reeder about Valenti’s promotion.

BlackRock denies the remaining allegations contained in paragraph 63.

       64.      BlackRock admits that Plaintiff met with Salim Ramji, Senior Managing Director

and then Head of USWA in or about December 2018. BlackRock denies knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in paragraph 64.

       65.      BlackRock denies the allegations contained in paragraph 65.

       66.      BlackRock denies the allegations contained in paragraph 66.

       67.      BlackRock admits that Ramji suggested that Plaintiff meet with Ramji and Reeder.

BlackRock denies the remaining allegations contained in paragraph 67.

       68.      BlackRock admits that Plaintiff met with Ramji and Reeder on or about January 8,

2019. BlackRock denies knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in paragraph 68.

       69.      BlackRock admits that Ramji accepted another position within BlackRock in 2019

and Small became the Head of USWA. BlackRock denies the remaining allegations contained in

paragraph 69.

       70.      BlackRock admits that Jack Barlow is a white male and avers that it hired Barlow

as a Director in June 2018. BlackRock denies knowledge or information sufficient to form a belief

as to the truth of the allegation in paragraph 70 regarding Plaintiff “feel[ing] uncomfortable” by

Jack Barlow’s alleged actions.      BlackRock denies the remaining allegations contained in

paragraph 70.

       71.      BlackRock admits that Plaintiff talked to Reeder about feeling excluded when

working with Bobker and Diorio. BlackRock denies the remaining allegations contained in

paragraph 71.




                                                 8
          Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 9 of 22




       72.      BlackRock admits that Reeder is a white male. BlackRock denies the remaining

allegations contained in paragraph 72.

       73.      BlackRock admits that Reeder spoke with Bobker and Diorio about Plaintiff’s

alleged concerns. BlackRock denies the remaining allegations contained in paragraph 73.

       74.      BlackRock denies the allegations contained in paragraph 74.

       75.      BlackRock admits that Plaintiff and Barlow reported to Reeder and were based in

New York City. BlackRock denies the remaining allegations contained in paragraph 75.

       76.      BlackRock admits that Plaintiff and Barlow worked with certain of the same clients,

such as Morgan Stanley and UBS, but avers that Plaintiff and Barlow had different responsibilities

with regard to those clients.       BlackRock denies the remaining allegations contained in

paragraph 76.

       77.      BlackRock denies the allegations contained in paragraph 77, but avers that due

diligence and capital calls were amongst Plaintiff’s job responsibilities.

       78.      BlackRock denies the allegations contained in paragraph 78.

       79.      BlackRock denies the allegations contained in paragraph 79.

       80.      BlackRock admits that Plaintiff and Ryan Zirkle worked on Reeder’s broader team

and were based in New York City. BlackRock denies the remaining allegations contained in

paragraph 80.

       81.      BlackRock denies the allegations contained in paragraph 81.

       82.      BlackRock admits that Plaintiff, Bill Monahan, and Mike Valenti worked on

Reeder’s broader team and were based in New York City. BlackRock denies the remaining

allegations contained in paragraph 82.




                                                 9
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 10 of 22




       83.     BlackRock admits that it hired Bill Monahan in 2015, six months after Plaintiff

joined BlackRock. BlackRock further admits that Plaintiff trained Monahan on internal tools and

systems, but avers that Plaintiff provided no business training to Monahan. BlackRock avers that

Monahan had more direct client-facing and client engagement experience than Plaintiff.

BlackRock denies the remaining allegations contained in paragraph 83.

       84.     BlackRock admits that Plaintiff and Monahan worked with certain of the same

clients, such as Morgan Stanley, but avers that Plaintiff and Monahan had different responsibilities

with regard to those clients.

       85.     BlackRock admits that Valenti joined Reeder’s broader team in 2018. BlackRock

denies the remaining allegations contained in paragraph 85.

       86.     BlackRock denies the allegations contained in paragraph 86.

       87.     BlackRock denies the allegations contained in paragraph 87.

       88.     BlackRock admits that Plaintiff met with HR representatives Sam Engel in April

2019 and Alex Reynolds on or about July 18, 2019 to discuss Plaintiff’s concerns of perceived

unfair treatment.

       89.     BlackRock admits that its HR representatives listened to Plaintiff’s concerns, took

notes, and informed Plaintiff that they would investigate her concerns. BlackRock denies the

remaining allegations contained in paragraph 89.

       90.     BlackRock denies the allegations contained in paragraph 90.

       91.     BlackRock admits that Plaintiff did not receive a promotion effective in 2020 and

received a reduced performance rating for 2019. BlackRock denies the remaining allegations

contained in paragraph 91.




                                                10
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 11 of 22




       92.      BlackRock admits that Plaintiff met with a Black senior executive at BlackRock

and expressed her frustration. BlackRock denies knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in paragraph 92.

       93.      BlackRock denies the allegations contained in paragraph 93.

       94.      BlackRock denies the allegations contained in paragraph 94.

       95.      BlackRock denies the allegations contained in paragraph 95.

       96.      BlackRock denies the allegations contained in paragraph 96.

       97.      BlackRock admits that the senior executive spoke with Tara Williams,

BlackRock’s Americas Head of Employee Relations, about Plaintiff’s concerns. BlackRock

denies the remaining allegations contained in paragraph 97.

       98.      BlackRock admits that Plaintiff met with Williams to discuss Plaintiff’s concerns

of perceived unfair treatment.      BlackRock denies the remaining allegations contained in

paragraph 98.

       99.      BlackRock denies the allegations contained in paragraph 99.

       100.     BlackRock denies the allegations contained in paragraph 100.

       101.     BlackRock admits that Plaintiff and Williams met in January 2020 to further

discuss Plaintiff’s concerns of perceived unfair treatment. BlackRock denies the remaining

allegations contained in paragraph 101.

       102.     BlackRock denies the allegations contained in paragraph 102.

       103.     BlackRock denies the allegations contained in paragraph 103.

       104.     BlackRock denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 104 and as what Plaintiff “understood”.

       105.     BlackRock denies the allegations contained in paragraph 105.




                                                11
        Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 12 of 22




       106.   BlackRock admits that Plaintiff’s employment continued after her meeting with

Williams. BlackRock denies the remaining allegations contained in paragraph 106.

       107.   BlackRock denies the allegations contained in paragraph 107.

       108.   BlackRock denies the allegations contained in paragraph 108.

       109.   BlackRock denies the allegations contained in paragraph 109.

       110.   BlackRock admits the allegations contained in paragraph 110.

       111.   BlackRock denies the allegations contained in paragraph 111.

       112.   BlackRock admits that Fink held a global town hall meeting to address racial equity

and inclusion. BlackRock denies the remaining allegations contained in paragraph 112.

       113.   BlackRock denies the allegations contained in paragraph 113.

       114.   BlackRock denies knowledge or information sufficient to form a belief as to

Plaintiff’s allegation in paragraph 114 that she was “stunned” after a town hall meeting.

BlackRock denies the remaining allegations contained in paragraph 114.

       115.   BlackRock denies the allegations contained in paragraph 115.

       116.   BlackRock admits that Plaintiff sent an email to Martin Small, the head of USWA,

in response to his email regarding recent events. BlackRock further admits that Small is a white

male. BlackRock denies the remaining allegations contained in paragraph 116.

       117.   To the extent the allegations contained in paragraph 117 purport to characterize

written documents, those documents speak for themselves. BlackRock denies the remaining

allegations contained in paragraph 117.

       118.   To the extent the allegations contained in paragraph 118 purport to characterize

written documents, those documents speak for themselves. BlackRock denies the remaining

allegations contained in paragraph 118.




                                              12
        Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 13 of 22




       119.   To the extent the allegations contained in paragraph 119 purport to characterize

written documents, those documents speak for themselves. BlackRock denies the remaining

allegations contained in paragraph 119.

       120.   To the extent the allegations contained in paragraph 120 purport to characterize

written documents, those documents speak for themselves. BlackRock denies the remaining

allegations contained in paragraph 120.

       121.   BlackRock admits that Small responded to Plaintiff’s email. To the extent the

allegations contained in paragraph 121 purport to characterize written documents, those documents

speak for themselves. BlackRock denies the remaining allegations contained in paragraph 121.

       122.   To the extent the allegations contained in paragraph 122 purport to characterize

written documents, those documents speak for themselves. BlackRock denies the remaining

allegations contained in paragraph 122.

       123.   BlackRock denies the allegations contained in paragraph 123.

       124.   BlackRock admits that Plaintiff and Williams met in or about July 2020 to discuss

Plaintiff’s concerns of perceived unfair treatment. BlackRock denies the remaining allegations

contained in paragraph 124.

       125.   BlackRock admits that Plaintiff voiced concerns about USWA’s diversity and

inclusion efforts. BlackRock denies the remaining allegations contained in paragraph 125.

       126.   BlackRock denies the allegations contained in paragraph 126.

       127.   BlackRock denies the allegations contained in paragraph 127.

       128.   BlackRock denies the allegations contained in paragraph 128.

       129.   BlackRock denies the allegations contained in paragraph 129.

       130.   BlackRock denies the allegations contained in paragraph 130.




                                               13
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 14 of 22




       131.    BlackRock denies the allegations contained in paragraph 131.

       132.    BlackRock admits the allegations contained in paragraph 132.

       133.    BlackRock admits that Reeder made positive remarks about certain aspects of

Plaintiff’s performance, but denies Plaintiff’s characterization that Reeder “praised” her

performance. BlackRock avers that Plaintiff’s 2020 mid-year review contained several areas for

improvement and that the document speaks for itself.

       134.    BlackRock denies the allegations contained in paragraph 134.

       135.    BlackRock denies the allegations contained in paragraph 135.

       136.    BlackRock denies the allegations contained in paragraph 136, but avers that

BlackRock began planning a new fund during the summer of 2020.

       137.    BlackRock admits that Plaintiff expressed interest in the fund strategy to Reeder,

and avers that Reeder told Plaintiff she would have a role in client engagement of the fund strategy.

BlackRock denies the remaining allegations contained in paragraph 137.

       138.    BlackRock denies the allegations contained in paragraph 138.

       139.    BlackRock admits that Plaintiff voluntary resigned from the firm and told Reeder

that she had accepted a role outside of BlackRock. BlackRock denies the remaining allegations

contained in paragraph 139.


                       RESPONSE TO “FIRST CAUSE OF ACTION”
                        (Discrimination in Violation of Section 1981)

       140.    BlackRock realleges and incorporates by reference its foregoing responses to the

preceding paragraphs as if fully set forth herein.

       141.    Paragraph 141 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 141 is deemed

necessary, BlackRock denies the allegations in paragraph 141.


                                                 14
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 15 of 22




        142.    Paragraph 142 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 142 is deemed

necessary, BlackRock denies the allegations in paragraph 142.

        143.    Paragraph 143 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 143 is deemed

necessary, BlackRock denies the allegations in paragraph 143 and that Plaintiff is entitled to any

of the relief sought therein.


                      RESPONSE TO “SECOND CAUSE OF ACTION”
                          (Retaliation in Violation of Section 1981)

        144.    BlackRock realleges and incorporates by reference its foregoing responses to the

preceding paragraphs as if fully set forth herein.

        145.    Paragraph 145 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 145 is deemed

necessary, BlackRock denies the allegations in paragraph 145.

        146.    Paragraph 146 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 146 is deemed

necessary, BlackRock denies the allegations in paragraph 146.

        147.    Paragraph 147 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 147 is deemed

necessary, BlackRock denies the allegations in paragraph 147 and that Plaintiff is entitled to any

of the relief sought therein.




                                                 15
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 16 of 22




                        RESPONSE TO “THIRD CAUSE OF ACTION”
                       (Discrimination in Violation of the Executive Law)

        148.    BlackRock realleges and incorporates by reference its foregoing responses to the

preceding paragraphs as if fully set forth herein.

        149.    Paragraph 149 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 149 is deemed

necessary, BlackRock denies the allegations in paragraph 149.

        150.    Paragraph 150 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 150 is deemed

necessary, BlackRock denies the allegations in paragraph 150.

        151.    Paragraph 151 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 151 is deemed

necessary, BlackRock denies the allegations in paragraph 151 and that Plaintiff is entitled to any

of the relief sought therein.


                      RESPONSE TO “FOURTH CAUSE OF ACTION”
                        (Retaliation in Violation of the Executive Law)

        152.    BlackRock realleges and incorporates by reference its foregoing responses to the

preceding paragraphs as if fully set forth herein.

        153.    Paragraph 153 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 153 is deemed

necessary, BlackRock denies the allegations in paragraph 153.

        154.    Paragraph 154 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 154 is deemed

necessary, BlackRock denies the allegations in paragraph 154.




                                                 16
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 17 of 22




        155.    Paragraph 155 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 155 is deemed

necessary, BlackRock denies the allegations in paragraph 155 and that Plaintiff is entitled to any

of the relief sought therein.


                        RESPONSE TO “FIFTH CAUSE OF ACTION”
                         (Discrimination in Violation of the City Law)

        156.    BlackRock realleges and incorporates by reference its foregoing responses to the

preceding paragraphs as if fully set forth herein.

        157.    Paragraph 157 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 157 is deemed

necessary, BlackRock denies the allegations in paragraph 157.

        158.    Paragraph 158 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 158 is deemed

necessary, BlackRock denies the allegations in paragraph 158.

        159.    Paragraph 159 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 159 is deemed

necessary, BlackRock denies the allegations in paragraph 159 and that Plaintiff is entitled to any

of the relief sought therein.


                        RESPONSE TO “SIXTH CAUSE OF ACTION”
                          (Retaliation in Violation of the City Law)

        160.    BlackRock realleges and incorporates by reference its foregoing responses to the

preceding paragraphs as if fully set forth herein.




                                                 17
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 18 of 22




        161.    Paragraph 161 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 161 is deemed

necessary, BlackRock denies the allegations in paragraph 161.

        162.    Paragraph 162 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 162 is deemed

necessary, BlackRock denies the allegations in paragraph 162.

        163.    Paragraph 163 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 163 is deemed

necessary, BlackRock denies the allegations in paragraph 163 and that Plaintiff is entitled to any

of the relief sought therein.


                     RESPONSE TO “SEVENTH CAUSE OF ACTION”
                         (Discrimination in Violation of the EPA)

        164.    BlackRock realleges and incorporates by reference its foregoing responses to the

preceding paragraphs as if fully set forth herein.

        165.    Paragraph 165 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 165 is deemed

necessary, BlackRock denies the allegations in paragraph 165.

        166.    Paragraph 166 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 166 is deemed

necessary, BlackRock denies the allegations in paragraph 166.


                      RESPONSE TO “EIGHTH CAUSE OF ACTION”
                        (Discrimination in Violation of the NYSPEL)

        167.    BlackRock realleges and incorporates by reference its foregoing responses to the

preceding paragraphs as if fully set forth herein.



                                                 18
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 19 of 22




       168.    Paragraph 168 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 168 is deemed

necessary, BlackRock denies the allegations in paragraph 168.

       169.    Paragraph 169 consists of a legal conclusion to which no answer or other response

is required. To the extent that a response to such allegations contained in paragraph 169 is deemed

necessary, BlackRock denies the allegations in paragraph 169.


                                     PRAYER FOR RELIEF

       Defendant denies that Plaintiff is entitled to any of the requested relief.

                                         JURY DEMAND

       Defendant admits that Plaintiff purports to demand a trial by jury.

                                          *       *       *

                                  AFFIRMATIVE DEFENSES

       Without waiving or excusing the burden of proof of Plaintiff, or admitting that Defendant

has any burden of proof, Defendant hereby asserts the defenses set forth below. Defendant

specifically reserves the right to assert additional affirmative and other defenses that become

known through the course of discovery or otherwise.

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which any relief may

be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because Defendant’s conduct with respect to Plaintiff was

justified, effected in good faith, without malice, spite or conscious, reckless, or negligent disregard

of Plaintiff’s rights, if any, and without improper purpose or ill-will of any kind.



                                                  19
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 20 of 22




                                 THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims must fail because the employment decisions at issue were not based upon

discriminatory or retaliatory reasons, but were made for legitimate, non-discriminatory reasons.

                             FOURTH AFFIRMATIVE DEFENSE

       Defendant alleges that even if it is determined that a discriminatory or retaliatory reason

motivated the adverse employment action as alleged by Plaintiff, which Defendant has and

continues to deny, Defendant would have, in any event, taken the same action based upon other

legitimate, non-discriminatory or non-retaliatory reasons standing alone and in the absence of the

alleged discriminatory or retaliatory reason.

                                 FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by her failure to mitigate her damages, if any.

                                 SIXTH AFFIRMATIVE DEFENSE

       Any loss, damage, or other injury suffered by Plaintiff as claimed was caused by Plaintiff’s

own actions or failure to act.

                            SEVENTH AFFIRMATIVE DEFENSE

       Any act or omission about which Plaintiff complains was taken in good faith.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff may not recover punitive damages because, at the time of the alleged acts or

omissions giving rise to her claim for punitive damages, Defendant had implemented in good faith

one or more policies prohibiting the alleged acts or omissions and otherwise had made good faith

efforts to comply with applicable law.




                                                20
         Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 21 of 22




                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to recover any liquidated or punitive damages because Defendant

did not commit, ratify, authorize or acquiesce in any malicious, willful, or reckless acts.

                              TENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims for injunctive and other equitable relief are barred because Plaintiff has

an adequate and complete remedy at law and has suffered no irreparable harm due to any

conduct by Defendant.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by the statute of limitations applicable to

her respective claims.

                            TWELFTH AFFIRMATIVE DEFENSE

       Defendant hereby gives notice that it intends to rely upon such other defenses as may

become available or appear during discovery proceedings in this case and hereby reserve the

right to amend its Answer to assert any such defenses.



                                          *      *       *




                                                 21
       Case 1:21-cv-00757-VSB Document 7 Filed 03/26/21 Page 22 of 22




Dated: March 26, 2021                 ORRICK, HERRINGTON & SUTCLIFFE LLP



                                          By: /s/ Jill Rosenberg
                                          Jill Rosenberg
                                          Lisa Lupion
                                          David B. Smith*
                                          51 West 52nd Street
                                          New York, NY 10019-6142
                                          T: 212-506-5000
                                          F: 212-506-5151
                                          jrosenberg@orrick.com
                                          llupion@orrick.com
                                          dsmith@orrick.com

                                          Attorneys for Defendant
                                          BLACKROCK, INC.

                                          * To be admitted pro hac vice




                                     22
